

115 HRES 575 IH: Recognizing the religious and historical significance of the festival of Diwali.
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 575IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Krishnamoorthi (for himself, Ms. Jayapal, Mr. Khanna, Ms. Gabbard, Mr. Bera, and Mr. Crowley) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the religious and historical significance of the festival of Diwali.
	
 Whereas for millions of Indian Americans, Diwali (or Deepavali) is a time for thanksgiving and prayer for health, knowledge and peace;
 Whereas this year, 2017, many Members of Congress will celebrate Diwali in the United States Capitol for the first time;
 Whereas Diwali, a festival of great significance to Indian Americans, is celebrated annually by Hindus, Sikhs, Jains, and others throughout the United States;
 Whereas Diwali is a festival of lights, during which celebrants light small oil lamps, place them around the home, and pray for health, knowledge and peace;
 Whereas celebrants of Diwali believe that the rows of lamps symbolize the light within the individual that rids the soul of the darkness of ignorance;
 Whereas Diwali falls on the last day of the last month in the lunar calendar and is celebrated as a day of thanksgiving and the beginning of the New Year for many Hindus;
 Whereas for Hindus, Diwali is a celebration of the belief that light triumphs over darkness, and good triumphs over evil;
 Whereas for Sikhs, Diwali is feted as the day on which the sixth founding Sikh guru, Guru Hargobind, was released from captivity by the Mughal Emperor Jehangir;
 Whereas for Jains, Diwali marks the anniversary of the attainment of Nirvana by Lord Mahavira, the last of the Tirthankaras (founders of the Jain philosophy); and
 Whereas Diwali is a celebration of great importance in Indian American communities throughout the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the historical and religious significance of Diwali;
 (2)in observance of Diwali, the festival of lights, expresses its deepest respect for Indian Americans and the Indian Diaspora throughout the world on this significant occasion;
 (3)recognizes and appreciates the religious diversity in both India and the United States and throughout the world; and
 (4)acknowledges and supports the relationship of collaboration and respect between the United States and India.
			